Citation Nr: 0733893	
Decision Date: 10/26/07    Archive Date: 11/07/07

DOCKET NO.  03-12 078A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased rating for lumbosacral 
radiculopathy, currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Louis A. de Mier-LeBlanc, 
Attorney at Law


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel




INTRODUCTION

The veteran served on active duty from December 1967 to 
December 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision of the San 
Juan, the Commonwealth of Puerto Rico, Department of Veterans 
Affairs (VA) Regional Office (RO), which denied the veteran's 
claims for increased ratings for a low back disorder and 
bilateral hearing loss; his applications to reopen claims for 
service connection for heart disease and schizoid 
personality; and his claim for a total disability rating 
based on individual unemployability due to service-connected 
disability (TDIU).  In March 2004, the RO granted the 
veteran's claim for TDIU.  In June 2005, the Board issued a 
decision dismissing the veteran's claims for heart disease 
and schizoid personality, and denying the veteran's claim for 
an increased rating for hearing loss.  The veteran's claim 
for an increased rating for his lumbosacral radiculopathy is 
the only issue remaining in appellate status before the 
Board.  


FINDING OF FACT

The veteran does not have ankylosis of the spine and his 
neurological symptoms result in not more than mild incomplete 
paralysis of the sciatic nerve in either lower extremity.


CONCLUSION OF LAW

The criteria for a rating in excess of 60 percent for 
lumbosacral radiculopathy have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(effective prior to September 23, 2002), Diagnostic Codes 
5285 to 5293, 5295 (effective prior to September 26, 2003), 
and Diagnostic Codes 5235 to 5243 (effective from September 
26, 2003); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 8520 
(2007).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection was granted for low back strain, rated as 
noncompensable from December 1969, in a December 1970 rating 
decision.  The disability was changed to low back pain, rated 
10 percent disabling from January 1982, in a November 1982 
rating decision.  The disability evaluation was increased to 
20 percent, effective from May 1989, in November 1993.  

The veteran has had a 60 percent rating in effect for 
lumbosacral radiculopathy under Diagnostic Code 5293, the 
diagnostic code for intervertebral disc syndrome, since June 
1994.  The veteran filed his claim for an increased rating 
for his low back disability in April 2002.  In general, where 
the claim presented is one for an increased rating for a 
disability for which service connection was established years 
before, as is the case before the Board, the primary concern 
is the current level of disability.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The medical evidence of record, including extensive VA 
medical records dated from October 2001 to February 2007, SSA 
records, a January 2004 VA examination report, and a May 2007 
VA examination report do not show that the veteran has ever 
experienced a fracture of a vertebra or ankylosis of any 
segment of the spine.  

On VA examination in May 2002 there was moderate to severe 
limitation of motion and moderate to severe palpable 
lumbosacral spasm.  The veteran was noted to have pain with 
all motion and to use a cane when the pain was severe.  There 
was mild weakness of the right ankle dorsiflexion muscles, 
extensor hallucis longus and tibialis anterior with muscle 
strength graded at 4/5.  There was weakness of the right 
ankle plantar flexion muscle gastrocnemius with a muscle 
strength graded at 4/5.  Neurological examination revealed 
that the veteran could walk unassisted with a slow guarded 
gait.  He had diminished pinprick and smooth sensation 
diffusely in the legs.  There was no muscle atrophy of the 
lower extremities.  Knee jerks were 1+ bilaterally.  Right 
ankle jerk was 1+ and the left ankle jerk was absent.  There 
was positive Goldthwaite's sign on the left leg.

A September 2002 SSA decision determined that the veteran was 
unemployable due to his cardiac, psychiatric, and pulmonary 
disabilities.

While this claim was pending, the criteria for evaluating 
spinal disabilities were amended, effective September 23, 
2002 and September 26, 2003.  See 67 Fed. Reg. 54, 345-54, 
349 (2002) and 68 Fed. Reg. 51, 454-51, 458 (2003), 
respectively.  The amendment effective September 23, 2002 
concerned revisions to old Diagnostic Code 5293, and is 
pertinent to this claim.  The current version of the revised 
criteria is found in 38 C.F.R. § 4.71a, Diagnostic Codes 
5235-5243 (2007).  The revised criteria evaluate various 
types of spine disabilities.  New Diagnostic Code 5243 is 
specific to intervertebral disc syndrome.

According to precedent opinion of the VA General Counsel, 
where a law or regulation is amended while an increased 
rating claim is pending, as is the case here, the Board 
should first determine whether application of the revised 
criteria would result in impermissible retroactivity, and to 
ensure that such application does not extinguish any rights 
or benefits the claimant had prior to the revision.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003).  If the revised criteria 
are more favorable to the claimant, the implementation of 
such criteria cannot be any earlier than the effective date 
of revision, as a matter of law.  See 38 U.S.C.A. § 5110(g) 
(West 2002).  If the pre-amended criteria are more favorable 
to the veteran, then VA can apply them, but only through the 
period up to the effective date of the revision.

Prior to September 23, 2002

Prior to September 23, 2002, Diagnostic Code 5293 provided a 
maximum 60 percent evaluation for pronounced intervertebral 
disc syndrome.  See 38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).  Consequently, the veteran is not entitled to a 
higher rating under Diagnostic Code 5293 in effect prior to 
September 23, 2002.  

From September 2002 to September 2003

From September 2002 until a subsequent amendment in September 
2003, Diagnostic Code 5293 stated that intervertebral disc 
syndrome (preoperatively or postoperatively) was to be 
evaluated either on the total duration of incapacitating 
episodes over the past 12 months or by combining under § 4.25 
separate evaluations of its chronic orthopedic and 
neurological manifestations along with evaluations for all 
other disabilities, whichever method results in the higher 
evaluation.  The Board notes that since a 60 percent rating 
was the maximum evaluation available based on incapacitating 
episodes, the veteran was not entitled to higher rating based 
on incapacitating episodes from September 2002 to September 
2003.

Considering the veteran's orthopedic and neurological 
manifestations, during this time period, the May 2002 VA 
examination report revealed the veteran to have severe 
limitation of motion of the lumbar spine.  The Board notes 
that a 40 percent rating was the maximum rating available for 
limitation of motion of the spine.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5292.  The Board has considered whether the 
provisions of 38 C.F.R. §§ 4.40, 4.45, and 4.59 may provide a 
basis for a rating in excess of 40 percent for limitation of 
motion.  See also DeLuca v. Brown, 8 Vet. App. 202 (1995).  
However, in Johnston v. Brown, 10 Vet. App. 80, 85 (1997), 
the Court determined that if a claimant is already receiving 
the maximum disability rating available based on 
symptomatology that includes limitation of motion, it is not 
necessary to consider whether 38 C.F.R. §§ 4.40 and 4.45 are 
applicable.  As a 40 percent rating was the maximum schedular 
evaluation for limitation of motion of the lumbar spine, the 
aforementioned provisions of 38 C.F.R. § 4.40 and § 4.45 do 
not provide a basis for a higher evaluation.  See Johnston, 
10 Vet. App. at 85.

The neurological codes pertaining to the sciatic nerve 
provide ratings for disability of the sciatic nerve (or 
neuritis or neuralgia) when there is evidence of mild 
incomplete paralysis (10 percent), moderate incomplete 
paralysis (20 percent), moderately severe incomplete 
paralysis (40 percent), severe incomplete paralysis with 
marked muscular atrophy (60 percent),or complete paralysis 
when the foot dangles and drops, has no active movement 
possible of muscles below the knee, and with flexion of knee 
weakened or (very rarely) lost (80 percent).  See 38 C.F.R. 
§ 4.124a, Diagnostic Codes 8520, 8620, 8720 (2007).  

The Board finds that the veteran did not meet the criteria 
for more than a 10 percent rating (mild incomplete paralysis) 
of each lower extremity.  The May 2002 VA examination 
indicated that the veteran had diminished pinprick and smooth 
sensation in the legs.  He had no lower extremity muscle 
atrophy and reflexes were low normal (1+), except for left 
ankle jerk which was absent.  The veteran had positive 
Goldthwaite's sign on the left leg.  While these symptoms 
show some impairment of the sciatic nerve in each leg they do 
not indicate more than mild incomplete paralysis.  With 
orthopedic manifestations equivalent to 40 percent, and 
neurological manifestations equivalent to at most 10 percent 
in each lower extremity, the Board finds combination of these 
disabilities ratings under 38 C.F.R. § 4.25 would result in 
only a 50 percent disability rating.  Accordingly, the 
veteran is not entitled to a rating in excess of 60 percent 
by combining the orthopedic and neurological manifestations 
of the veteran's lumbosacral radiculopathy disability between 
September 2002 and September 2003.

Other old criteria in effect prior to the September 2002 and 
September 2003 amendments permitted schedular ratings higher 
than 60 percent for a fracture of the vertebra, or for 
complete bony fixation (ankylosis) of the spine under old 
Diagnostic Codes 5285 and 5286.  These diagnostic codes are 
not applicable to the current situation as there is no 
evidence that the veteran had a fractured vertebra or 
complete ankylosis of the spine.

From September 26, 2003

Effective from September 26, 2003, disabilities of the lumbar 
spine (other than intervertebral disc syndrome, when it is 
evaluated on the basis of incapacitating episodes) are to be 
rated under the General Rating Formula for Diseases and 
Injuries of the Spine.  See Schedule for Rating Disabilities; 
The Spine, 68 Fed. Reg. 51,454 (Aug. 27, 2003), now codified 
at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2007).  
These criteria are to be applied irrespective of whether 
there are symptoms such as pain (whether or nor it radiates), 
stiffness, or aching in the affected area of the spine, id., 
and they "are meant to encompass and take into account the 
presence of pain, stiffness, or aching, which are generally 
present when there is a disability of the spine." 68 Fed. 
Reg. at 51,455 (Supplementary Information).

Notes to the new spine disability rating criteria specify 
that any associated objective neurologic abnormalities 
including, but not limited to, bowel or bladder impairment, 
are to be rated separately from orthopedic manifestations, 
under an appropriate diagnostic code.  38 C.F.R. § 4.71a 
(2007), Note (1). 

On VA examination in May 2007, the examiner indicated that 
the veteran had not had incapacitating episodes of 
intervertebral disc syndrome in the last year.  Regardless, 
the maximum schedular rating for intervertebral disc 
syndrome, based on incapacitating episodes, under the new 
criteria is 60 percent.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5243 (2007).  As the veteran's lumbosacral radiculopathy 
is currently assigned this maximum rating, an increase under 
this provision is impossible.  

Under the new criteria, unfavorable ankylosis of the entire 
spine warrants a 100 percent disability rating and 
unfavorable ankylosis of the entire thoracolumbar spine 
warrants a 50 percent disability rating.  For unfavorable 
ankylosis of the entire cervical spine, or forward flexion of 
the thoracolumbar spine to 30 degrees or less, or with 
favorable ankylosis of the entire thoracolumbar spine, a 40 
percent disability rating is assigned.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the Spine 
(effective from September 26, 2003).  In this case the 
January 2004 and May 2007 VA examination reports showed the 
veteran to have limitation of thoracolumbar spine to 20 
degrees or less, and none of the medical evidence has shown 
the veteran to have ankylosis of any segment of the spine.  
Accordingly, the veteran's orthopedic symptoms only meet the 
criteria for a 40 percent rating under the current criteria.  

The Board has considered the veteran's neurological symptoms.  
The May 2007 VA examination indicates that the veteran had 
decreased pinprick in both lower extremities without specific 
dermatomes.  The January 2004 and May 2007 reports indicated 
that the veteran had no lower extremity muscle atrophy and he 
had normal muscle tone.  In January 2004 the veteran's lower 
extremity reflexes were low normal (1+) except for absent 
left ankle jerk.  In May 2007 the veteran's reflexes were 2+ 
and symmetrical in the lower extremities.  In May 2007, the 
veteran had positive Lasegue's sign in the right lower 
extremity.  VA treatment records dated in February 2005 and 
January 2006 indicated that the veteran had no gross motor or 
sensory deficit.  He was noted to have a normal gait in 
August 2006.  In this case neither lower extremity has been 
shown to have more than mild incomplete paralysis of the 
lower extremity nerves.  As such the veteran does not meet 
the criteria for more than a 10 percent rating for the 
neurological impairment of each lower extremity.  See 38 
C.F.R. § 4.124, Diagnostic Codes 8520, 8620, 8720 (2007).  
Rating the orthopedic and neurological symptoms separately 
would thus result in a 40 percent rating for the orthopedic 
symptoms and a 10 percent rating for each lower extremity for 
the neurological extremities.  Since the combination of these 
disabilities ratings under 38 C.F.R. § 4.25 would result in 
only a 50 percent disability rating, the veteran is not 
entitled to a rating in excess of 60 percent for his 
lumbosacral disability under the current rating criteria.  
Consequently, the veteran is not entitled to a rating in 
excess of 60 percent for lumbosacral radiculopathy under the 
criteria for the rating of spinal disabilities in effect 
since September 26, 2003.

Since the veteran has not met the criteria for a rating in 
excess of 60 percent under the current or former criteria for 
the rating of spinal disorders, the veteran's claim must be 
denied.

Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2007); 38 C.F.R. § 3.159(b) (2006); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The notice requirements 
of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim, defined to 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).   

In April 2002, prior to the June 2002 rating decision on 
appeal, the RO sent the veteran the required notice.  The 
letter specifically informed him of the type of evidence 
needed to support the claim, who was responsible for 
obtaining relevant evidence, where to send the evidence, and 
what he should do if he had questions or needed assistance.  
He was, in essence, told to submit all pertinent evidence he 
had in his possession pertaining to the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The Board 
notes that the RO again sent the veteran a notice letter in 
February 2007.  A March 2006 letter informed the veteran of 
the type of evidence necessary to establish disability 
ratings and effective dates in compliance with Dingess, 
supra.  

With respect to VA's duty to assist the appellant, the RO has 
obtained the veteran's VA medical records and SSA records.  
The veteran has been afforded two VA medical examinations 
since he applied for an increased rating.  The veteran has 
been accorded ample opportunity to present evidence and 
argument in support of the appeal.  Significantly, neither 
the veteran nor his representative has identified, and the 
record does not otherwise indicate, any additional pertinent 
records.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Entitlement to a rating in excess of 60 percent for 
lumbosacral radiculopathy is denied.



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


